People v Cruz (2020 NY Slip Op 05771)





People v Cruz


2020 NY Slip Op 05771


Decided on October 14, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-09768
 (Ind. No. 1698/11)

[*1]The People of the State of New York, respondent,
vEduardo Cruz, appellant.


Eduardo Cruz, Stormville, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Autumn S. Hughes and Yael V. Levy of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 23, 2016 (People v Cruz, 137 AD3d 1158), affirming a judgment of the Supreme Court, Nassau County, rendered October 2, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., BALKIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court